 
EXHIBIT 10.2

AMENDMENT NO. 1
 
TO
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into on December 28, 2010, effective January 1, 2011, by and between
Wireless Ronin Technologies, Inc., a corporation duly organized and existing
under the laws of the State of Minnesota, with a place of business at Baker
Technology Plaza, 5929 Baker Road, Suite 475, Minnetonka, Minnesota 55345
(hereinafter referred to as the “Company”), and Darin P. McAreavey, a resident
of the state of Minnesota (hereinafter referred to as “Executive”).  This
Agreement amends the Executive Employment Agreement dated March 6, 2009, by and
between the Company and Executive (the “Original Agreement”) as follows:
 
(1)           Section 7.01 of the Original Agreement is hereby amended and
restated as follows:
 
7.01           The Company, its successors or assigns, will pay Executive as
severance pay (the "Severance Payment") an amount equal to (x) twelve (12)
months of the Executive's monthly Base Salary for full-time employment at the
time of Executive's termination if (i) there has been a Change of Control of the
Company (as defined in Section 7.02), and (ii) Executive is an active and
full-time employee at the time of the Change of Control, and (iii) within twelve
(12) months following the date of the Change of Control, Executive's employment
is involuntarily terminated for any reason (including Good Reason (as definition
Section 6.04)), other than for Cause or death or disability; or (y) six (6)
months of Executive’s monthly Base Salary for full-time employment at the time
of Executive’s termination if Executive's employment is terminated by the
Company without Cause, or by Executive for Good Reason.
 
Nothing in this Section 7.01 shall limit the authority of the Committee or Board
to terminate Executive's employment in accordance with Section 6.03.  No
Severance shall be payable if Executive's employment is terminated due to death
or Disability.  Except as provided in Section 7.06, payment of the Severance
Payment pursuant to Section 7.01, less customary withholdings, shall be made in
equal monthly installments commencing on the thirtieth day following the
Executive’s termination or resignation and shall be made over the
non-competition period specified in Section 9.01.


(2)           Section 7.09 of the Original Agreement is hereby deleted in its
entirety.



 
 



 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.
 
WIRELESS RONIN TECHNOLOGY, INC.
 
 
 
By  /s/ Gregory T.
Barnum                                                                 
                       Gregory T. Barnum
                       Chairman
 


 


 
EXECUTIVE
 


 
By /s/ Darin P.
McAreavey                                                                     
                       Darin P. McAreavey
 


